Name: Regulation (EEC) No 514/72 of the Council of 28 February 1972 amending Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 124 Official Journal of the European Communities 20.3.72 Official Journal of the European Communities No L 67/ 1 REGULATION (EEC) No 514/72 OF THE COUNCIL of 28 February 1972 amending Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be added to Article 2 of Regulation (EEC) No 543/69 : 'However, with effect from the entry into force of the European Agreement concerning the Work of Crews of Vehicles Engaged in International Road Transport (AETR), any international road transport' operation from or to a third country party to that Agreement shall, if carried out by means of vehicles registered in any such third country, be governed by the provisions of the aforesaid Agreement.' Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular . Article 75 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas, pursuant to Article 2 of Council Regu ­ lation (EEC) No 543/69 of 25 March 19691 on the harmonization of certain social legislation relating to road transport, that Regulation has applied since 1 October 1970 to all carriage by road effected within the Community by vehicles registered in a Member . State or in a third country ; whereas that Article in its present form is incompatible with the implementation within the Community of the European Agreement concerning the Work of Crews of Vehicles Engaged in International Road Transport (AETR), done at Geneva on 1 July 1970 under the auspices of the Economic Commission for Europe, as regards carriage from or to a third country by any vehicle registered in a third country which is a party to that Agreement ; whereas, in order to permit the Agreement to be concluded, it is therefore necessary to amend Article 2 of the aforementioned Regulation; Whereas, furthermore, there are certain disparities between the rules laid down by Regulation (EEC) No 543/69 and those contained in the above ­ mentioned Agreement ; whereas the amendment of certain provisions of that Regulation concerning weekly rest periods, daily driving periods, and the use of the individual control book will be sufficient to obviate the difficulties arising from those disparities ; The following shall be added to Article 12 of Regu ­ lation (EEC) No 543/69 : 'However, during the period between 1 April and 30 September, the weekly rest period referred to in the preceding paragraph may be replaced, for crew members of vehicles used for the inter ­ national road transport of passengers, by a rest period of not less than sixty consecutive hours to be taken in full before the expiry of a period not . exceeding fourteen consecutive days . This rest period must be immediately preceded or followed by a daily rest period conforming to the provisions of Article 11 . The preceding paragraph shall not apply to crew members of vehicles assigned to regular passenger services.' Article 3 The following Article shall be inserted after Article 13 of Regulation (EEC) No 543/69 : 'Article 13a Provided that road safety is not thereby jeopard ­ ized, the driver may, in case of danger, inOJ No L 77, 29.3.1969, p. 49. Official Journal of the European Communities 125 The Commission shall notify the other Member States accordingly.' Article 5 circumstances outside his control, to render assistance, or as a result of a breakdown, and to the extent necessary to ensure the safety ofpersons, of the vehicle or of its load, and to enable him to reach a suitable stopping place or, according to circumstances, the end of his journey, depart from the provisions of Articles 6, 7 (2) and (4), and 11 . The driver shall indicate the nature and reasons for such departure in the individual control book, or on the record sheet of the recording equip ­ ment.' The following paragraph shall be added to Article 19 of Regulation (EEC) No 543/69 : '4 . By way of derogation from the provisions of Article 7 (2) and until 31 December 1973, the daily driving period for any vehicle, irrespective of type, registered in a third country and being used for carriage from or to a third country shall not exceed nine hours.' Article 4 Article 6 The following subparagraph shall be added to Article 14 ( 1 ) of Regulation (EEC) No 543/69 : 'However, in the case of drivers of vehicles registered in a third country which is not a party to the AETR Agreement, the Commission shall, on the application of a Member State, approve a control book of a model different from the model shown in the Annex, on condition that such model does not differ in essential points from the model laid down by the Community. The Annex to this Regulation shall be substituted for the Annex to Regulation (EEC) No 543/69 . However, until the entry into force of the AETR Agreement, the individual control book as shown in the Annex to Regulation (EEC) No 543/69 in its version of 25 March 1969 may equally be used . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1972. For the Council The President G. THORN 126 Official Journal of the European Communities ANNEX INDIVIDUAL CONTROL BOOK General provisions Reminder of the provisions of laws and regulations 1 . It is desirable that the individual control book should contain a reminder of the principal provisions to be observed by crew members . Numbering of book 2. The individual control book shall be numbered by perforation or stamping Format of book 3 . The individual control book shall have the standard A6 format (105 x 148 mm) or a larger format. Signing of book 4. The signature of the crew members shall appear on both the daily sheet and the weekly report . The employer's signature shall appear on the weekly report. Contents of book 5 . Subject to the provisions of paragraph 7, the individual control book shall conform to the attached model ; it shall comprise : (a) a front sheet ; (b) instructions for the use of the book ; (c) daily sheets ; . (d) an example of a completed daily sheet ; (e) weekly reports . Simultaneous use of more than one book 6. Member States shall take appropriate measures to prevent the simultaneous use by one crew member of more than one individual record book. Special national provisions 7. Each Member State may require, in respect of the individual control books issued in its territory : (a) that the chart on the daily record sheet be set out in a single strip covering the period from midnight to midnight (0 to 24 hours) ; (b) that the daily sheet be kept in more than one copy ; (c) that additional particulars or headings, or variants, be inserted, provided that the general layout of the book remains unaltered and that the numbers or capital letters opposite the items as shown in the model are left unchanged ; (d) such amendment or additional information as provisions adopted pursuant to Article 14 of Regulation (EEC) No 543/69 may require in connection with the symbols corresponding to items 7 \/\ , 7a X, 14 [/] and 14a &amp; of the daily sheet ; (e) that the boxes opposite items Ha, Hb and/or I of the weekly report should not be completed ; (f) that daily sheets more than two weeks old be detached ; Official Journal of the European Communities 127 MODEL INDIVIDUAL CONTROL BOOK (a) Front sheet INDIVIDUAL CONTROL BOOK FOR CREW MEMBERS IN ROAD TRANSPORT II . Country : III . Date book first used : 19 . IV . Date book last used : 19 . V. Surname, first name(s), date of birth and address-of holder of book : VI . Name, address, telephone number and stamp ( if any ) of the undertaking : Book No 128 Official Journal of the European Communities ( b ) Instructions INSTRUCTIONS FOR THE USE OF THE INDIVIDUAL CONTROL BOOK 1 . This individual control book is issued in conformity with (specify relevant laws and regulations). To the Undertaking 2 . After completing items V and VI on the front sheet, issue a book to each crew member employed by you , in conformity with the laws and regulations referred to in paragraph 1 above . 3 . Keep a register showing the names of the persons to whom books have , been issued , the serial number of each book issued, and the dates of issue. Require the holder to sign in the margin of the register . 4 . Give the holder the necessary instructions for correct use of the book . 5 . Examine the daily sheets and the weekly report every week or, if prevented from doing so, as soon thereafter as possible . Sign the weekly report . 6 . Withdraw the used books, observing the time-limit specified in paragraph 9 below, and hold them at the disposal of the authorized inspecting officers for not less than one year. Enter the date of the last daily sheet in the register referred to in paragraph 3 above . To Crew Members 7 . This control book is personal . Carry it with you when on duty and produce it to any authorized inspecting officer on request . Hand it over to your employer when you leave the undertaking . 8 . Produce this control book to your employer every week or, if prevented from doing so , as soon thereafter as possible, so that he can check your entries and sign the weekly report . 9 . When the book is completed , keep it for two weeks so that you can produce it at any time to an authorized inspecting officer, and then hand it as soon as possible to your employer. Keep a copy of the weekly reports. Front sheet 10 . Make sure that your surname, first name(s), date of birth and address are filled in correctly ( item V). 1 1 . Enter the date on which you first use the book ( item III ). 12 . After use, enter the date when you last used the book ( item IV). Daily sheet 13 . Fill in a daily sheet for every day on which you have been employed as a crew member. 14 . Enter in box 2 the registration number of any vehicle used during the day . 1 5 . The symbols used have the following meaning : £ total period of uninterrupted rest before going on duty P, $ daily rest period breaks driving period Official Journal of the European Communities 129 ( 1st variant!/ \jf \ periods of attendance at work (2nd variant)_/ actual work other than driving ; L/| periods of attendance at work other than those covered by symbols and 16 . Enter your period of daily rest (symbol P=fi). breaks (symbol j^fl ) and the time during which you were engaged in activities represented by symbols [first variant]U 6 7^7], [second variant]!/ 6 ^ an^ 25 ' by drawing a horizontal line across the hours concerned opposite the appropriate symbol , and connect the horizontal lines by vertical lines. There will thus be a continuous line over the full length of each strip (see example in the book ). 17 . Entries must be made at the beginning and end of each period to which they relate . 1 8 . In box 1 6 (' Remarks') enter the name of the second driver, if any. This box may also be used to explain any breach of the requirements or to correct particulars given elsewhere ( see paragraph 24). The employer or an inspecting officer may also insert his remarks in this box . 19 . Opposite box 1 2 enter the number of hours of uninterrupted rest (daily rest ) taken immediately before coming on duty. If this period begins in one day and ends in the following day the figure will be the total achieved by adding together the rest period taken at the end of the previous day and the rest period taken at the beginning of the day to which the sheet relates . 20 . Before departure, enter opposite 'Beginning of duty ' in box 11 the number of kilometres (miles ) shown on the recorder ; at the end of duty, enter opposite ' End of duty' in box 11 the new number of kilometres (miles ) shown on the recorder and note the total distance covered . 21 . Sign the daily sheet . J The variant used will depend on the choice made by the Member State in accordance with Article 14 ( 2 ) and ( 3 ) of Regulation ( EEC ) No 543/69 . Only the variant so selected will appear in the individual control book . Weekly report 22 . This report should be made out at the end of every period of one week in which one or more daily sheets have been made out . For days on which you were on duty without being a crew member, i.e. for which there was no need to make out a daily sheet, enter the figure '0 ' opposite box G and the duration of duty periods opposite boxes Ha and Hb ; if you did not engage in a particular activity, enter the figure '0 ' opposite the appropriate box'. For days on which you were not on duty, enter the figure '0 ' opposite boxes G , Ha and Hb and add an explanation , such as 'on leave ', 'day off. 23 . Enter opposite boxes F and G the figures shown opposite boxes 12 and 13 of the relevant daily sheets . General note 24 . No erasures, corrections or additions may be made in the book . Any mistakes, even of form only, must be corrected under ' Remarks' (box 16 ). 25 . No sheets must be destroyed . 26 . All entries must be made in ink or with a ball-point pen . (c ) D ai ly sh ee t 2. R eg is tra tio n No of ve hi cl e( s) 3. D ay of w ee k an d da te 1 . D A IL Y S H E E T IM o 130 - " Official Journal of the European Communities BookNo 8. Pl ac e of co m in g on du ty : 9. Pl ac e of go in g of f du ty : 10 .T ra ns po rt of go od s . Pe rm iss ib le m ax im um w ei gh to ft he co m bi na tio n of ve hi cle s  Lo rry w ith tra ile ro ra rti cu la te d ve hi cl e  (w he re ap pl ic ab le ): 12 . N u m b e r o f ho ur s 10 a .P as se ng er tra ns po rt . Sy st em of da ily re st se le ct ed ; 11 . D is ta n ce re co rd e r : En d of du ty : km /m ile s km /m ile s 13 . B eg in ni ng of du ty : 14 . To ta l-d is ta nc e co ve re d km /m ile s 16 .R em ar ks an d si gn at ur e : 14 a . 15 . T o ta l 13 + 14 + 14 a if ap pl ic ab le (d )S pe ci m en of a co m pl et ed da ily sh ee t 2. Re gi str at io n N o of ve hi cl e( s) 1 . D A IL Y S H E E T 3 .D ay of w ee k an d da te BookNo 8. Pl ac e of co m in g on du ty : 9. Pl ac e of go in g of f du ty : 10 .T ra ns po rt of go od s. Pe rm is si bl e m ax im um w ei gh t of th e co m bi na tio n of ve hi cl es - Lo rry w ith tra ile r or ar tic ul at ed ve hi cl e - (w he re ap pl ic ab le ): Official Journal of the European Communities 131 10 a. Pa ss en ge r tr an sp or t. Sy st em of da ily re st se le ct ed : 12 . N u m b er of h o u rs 11 . D is ta nc e re co rd er : E nd of du ty : B eg in ni ng of du ty : 13 . 14 . T ot al di st an ce co ve re d .. 16 .R em ar ks an d si gn at ur e : 1 4 a . 15 . T ot al 13 + 14 + 1 4 a if ap pl ic ab le 132 Official Journal of the European Communities Note 1 : In practice, boxes 10 and 10a will both be completed on the same daily sheet only where a crew member has carried out a passenger transport operation and a goods transport operation on the same day . In box 10a (completed only by crew members of passenger vehicles) the entry should be either ' 10 h' or ' 11 h', according to the system of daily rest periods applying to the crew member. Note 2 : Opposite box 12, if 12 hours is entered as the total period of uninterrupted rest taken prior to going on duty, this means that the driver went off duty at 7 p.m . on the previous day, because adding the 5 hours from 7 p.m. to midnight on the previous day to the 7 hours entered in box 4 gives a total of 12 hours . Official Journal of the European Communities 133 (e) Weekly report A. Surname and first name(s ) of crew member B. WEEKLY REPORT C. From to 1 9 inclusive D. Days of the weekly period J.Weeklytotal:E. Daily sheetNo F. C Hoursofoccupationalactivities G. Ha. / Hb. I G + Ha + Hb K. Remarks : L. Date of preceding weekly rest period : M. Signature of crew member : N. Signature of employer : Book No